ICJ_094_LandMaritimeBoundary_CMR_NGA_1998-06-11_JUD_01_PO_02_EN.txt. 342

SEPARATE OPINION OF JUDGE VERESHCHETIN

Argument of Cameroon that a dispute exists concerning the whole of the
boundary from the tripoint in Lake Chad to the sea — Objection of Nigeria as
to the existence of such a dispute — Non-exclusively preliminary character of
this objection.

I voted with the majority of the judges on all the points of the opera-
tive part of the Judgment, except point 1 (e}. I am unable to vote “in
favour” of that part of the Judgment because of my belief that the finding
on which it is based is not duly supported by the evidence offered by the
Applicant and does not stand the test of objective determination.

The onus probandi of the contention that the Republic of Nigeria dis-
putes the entire boundary between the two States lies primarily with the
Applicant, i.e., the Republic of Cameroon. In the reasoning of the Judg-
ment, relating to the fifth preliminary objection of Nigeria, the Court
rejected practically all the main arguments of Cameroon advanced in
support of its contention. In particular, the Court stated that it:

“does not find persuasive the argument of Cameroon that the chal-
lenge by Nigeria to the validity of the existing titles to Bakassi,
Darak and Tipsan, necessarily calls into question the validity as such
of the instruments on which the course of the entire boundary from
the tripoint in Lake Chad to the sea is based, and therefore proves
the existence of a dispute concerning the whole of the boundary”
(paragraph 89 of the Judgment).

The Court also held that:

“Even taken together with the existing boundary disputes, the
incidents and incursions reported by Cameroon do not establish by
themselves the existence of a dispute concerning all of the boundary
between Cameroon and Nigeria.” (Paragraph 90 of the Judgment.)

The logical consequence of this assessment of Cameroon’s arguments
would have been the upholding of the fifth preliminary objection of
Nigeria, or, at the least, a finding that the corresponding objection did
not have an exclusively preliminary character and therefore required
further consideration by the Court at the merits stage.

Instead, the Court itself shouldered the burden of proof of the Appli-
cant’s claim, and having briefly analysed one single document — the
answer of Nigeria to a question put to the Parties by a Member of the
Court — reached a conclusion which, in contradistinction to its previous

71
343 LAND AND MARITIME BOUNDARY (SEP. OP. VERESHCHETIN)

reasoning, recognizes the existence of a dispute between the two States
concerning the boundary as a whole. The geographical parameters of the
disputed sectors of the land and lacustrine frontiers have thereby been
extended to 1,600 km.

Admittedly, international contentious proceedings do not presuppose
the passive reliance by the Court on the evidence produced by the litigat-
ing States. The objective determination of the existence or otherwise of a
legal dispute and more so the adjudication on the substance of a dispute
may require a more active role of the Court proprio motu, including ques-
tioning the parties, taking of independent evidence, etc. However, I can-
not agree with the weight given by the Court to the answer provided by
Nigeria. That answer could not be determinative for so important a find-
ing of the Court. Nor can I subscribe to the assessment of the answer
made by the Court.

From the reply given by Nigeria or, more generally, from the positions
taken by the Parties in the course of the written and oral proceedings,
it does not necessarily flow that “the claim of one Party [relating to
the entire boundary] is positively opposed by the other”, as is required by
the settled jurisprudence of the Court for establishing the existence of a
dispute (South West Africa, Preliminary Objections, Judgment, I CJ.
Reports 1962, p. 328).

For the Court to decide on the existence of a dispute between the two
Parties as to the legal bases of the whole of the existing boundary, it must
previously have been established that the Republic of Nigeria challenges
the validity of the legal title to the whole of the boundary relied on by the
Republic of Cameroon, or relies on a different legal title, or places a dif-
ferent interpretation on a given legal instrument relating to the entire
boundary. None of those conclusions may be “positively” inferred from
the documents or statements presented to the Court.

Indeed, Nigeria’s answer recognizes that the boundary between the
two States has been “fix[ed]” by “the relevant instruments (all of which
pre-date the independence of Nigeria and Cameroon)”. It also states that
“the course of the boundary, which was well established before independ-
ence and related United Nations procedures, has continued to be accepted
in practice since then by Nigeria and Cameroon” (see the reply of Nigeria
reproduced in paragraph 91 of the Judgment). In my view, this position,
albeit cautiously and somewhat vaguely expressed, does not conflict with
the position of Cameroon, according to which the existing boundary has
been delimited by the legal instruments entered into by the former colo-
nial powers and by decisions and acts of the League of Nations and of
the United Nations. ,

The repeated statements of Nigeria to the effect that there is no dispute
concerning “boundary delimitation as such” and the reserved and cau-
tious formulations in the above-quoted answer may signify the disinclina-

72
344 LAND AND MARITIME BOUNDARY (SEP. OP. VERESHCHETIN)

tion of Nigeria to unfold its legal arguments on the merits. True, they
may also be viewed as evidence of the probable emergence of a broader
dispute. However, the real scope of such a dispute, if any, its parameters
and concrete consequences can be clarified only at the merits stage when
the Court has compared the maps produced by both Parties and more
fully heard and assessed the substance of interpretation placed by each
Party on respective legal instruments.

This prompts the conclusion that the objection in question does not
possess an exclusively preliminary character within the meaning of Ar-
ticle 79, paragraph 7, of the Rules of Court. At this stage, the Court can-
not easily dismiss the objection of Nigeria, according to which, with the
exception of the concretely defined sectors of the common frontier,
“there is no dispute concerning boundary delimitation as such through-
out the whole length of the boundary from the tripoint in Lake Chad to
the sea”. Moreover, in its submissions Nigeria has specified long stretches,
not to say most, of the boundary, remaining outside the disputed areas
(see, for example, the final submissions on behalf of Nigeria in the oral
proceedings, paragraph 19 of the Judgment).

Thus, from the factual point of view, the competing claims of Cam-
eroon and Nigeria over territories situated in three sectors of their com-
mon boundary, namely in the areas of the Bakassi Peninsula, Darak and
adjacent islands and Tipsan, taken together with sporadic incidents in
some other sectors of the boundary, do not justify the sweeping conclu-
sion that a dispute has already manifestly arisen concerning the whole
length of the boundary between the two States. Therefore, the finding of
the Court on the existence of such a dispute is not well founded on the
facts of the matter. It is equally ill founded in point of law, for the Court
has not objectively determined that the legal basis of the whole of the
boundary is challenged by one of the Parties.

(Signed) Vladlen S. VERESHCHETIN.

73
